DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 05/16/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.

Claim 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.


Claim Status
Claims 1-20 are pending
Claims 5-16 are withdrawn
Claims 1-4, 17-20 are examined on the merits.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2020, 01/29/2022 is/are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because
Less than 50 words.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
P15L26-27, amend “LIDAR controller [[46]]47”
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig3
Reference character 38f is missing per P12L31
Two instances of reference character 39f
Fig10
Each figure/view needs to be numbered. See Rule 11.13(k)
Amendment to Fig10A and Fig10B would overcome the instant objection
Fig13
Reference character 180 missing in specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Discussion - 35 USC § 101
	The office notes that while Claims 1/17/18 raise a question regarding eligibility under 35 USC 101, the office has determined that at least Claim 1 Line17, Claim 17 Line17, or Claim 18 Line19 respectively provide sufficient integration into a practical application (Step 2A – Prong 2) which overcomes the potential issue under 35 USC 101.


Claim Interpretation
Language and/or terms in the claims are interpreted as follows:
Claim 2/19/20
L2-3, respectively, is being read as requiring the time at which the stored LIDAR measurements are measured to be determined (i.e. calculated) based upon using the stored LIDAR measurements and measurement data as the inputs to produce the value of the measurement time.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8 amend “the plurality of blades” to improve clarity by providing the full formal antecedent basis
Claim 2
L2 reword “its” to improve clarity
Claim 3
L2 reword “its” to improve clarity
Claim 4
L12 amend “[[the]]a presence of …” to improve clarity by providing the formal antecedent basis indication
L13 amend “the first value and the second value[[s]]” to improve clarity by providing the full formal antecedent basis
L15 amend “the first time window and the second time window[[s]]” to improve clarity by providing the full formal antecedent basis
L16 amend “the first distance range and the second distance range[[s]]” to improve clarity by providing the full formal antecedent basis
Claim 17
L8 amend “the plurality of blades” to improve clarity by providing the full formal antecedent basis
Claim 9
L3 reword “its” to improve clarity
Claim 18
L9 amend “the plurality of blades” to improve clarity by providing the full formal antecedent basis
Claim 20
L3 reword “its” to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L7 “the one or more LIDAR systems” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the scope of L7 is incongruent with the scope of L2-3, as L2-3 require two blades to have at least one LIDAR system each which produces a total minimum of two LIDAR systems required by the scope of L2-3, while L7 only requires a minimum of one LIDAR system, and therefore the scope of the claim is unknown.
Claim 17
L7 “the one or more LIDAR systems” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the scope of L7 is incongruent with the scope of L2-3, as L2-3 require two blades to have at least one LIDAR system each which produces a total minimum of two LIDAR systems required by the scope of L2-3, while L7 only requires a minimum of one LIDAR system, and therefore the scope of the claim is unknown.
Claim 18
L8-9 “the one or more LIDAR systems” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the scope of L8-9 is incongruent with the scope of L2-3, as L2-3 require two blades to have at least one LIDAR system each which produces a total minimum of two LIDAR systems required by the scope of L2-3, while L8-9 only requires a minimum of one LIDAR system, and therefore the scope of the claim is unknown.
Claims that depend upon a rejected claim are rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: Claims discussed in claim dependency order.
Claim 1
L12-14 method “step c” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine” where any of the stored LIDAR measurement (data) is an input used to ‘determine’ a wind parameter that is indicative of any given property of upstream wind, under the standard for computer implemented written description as required in MPEP 2161.01.I.
L15-16 method “step d” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “d) determining a control parameter of the wind turbine based on the wind parameter” where any wind parameter that is indicative of any given property of upstream wind is an input used to ‘determine’ any control parameter, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claim 2
L2-3 “determining a measurement time for each stored LIDAR measurement based on its associated measurement data” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of determining/calculating the time at which the LIDAR measurement was stored using the LIDAR measurement (data) as the input, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claim 17
L12-14 method “step c” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine” where any of the stored LIDAR measurement (data) is an input used to ‘determine’ a wind parameter that is indicative of any given property of upstream wind, under the standard for computer implemented written description as required in MPEP 2161.01.I.
L15-16 method “step d” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “d) determining a control parameter of the wind turbine based on the wind parameter” where any wind parameter that is indicative of any given property of upstream wind is an input used to ‘determine’ any control parameter, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claim 19
L2-3 “determining a measurement time for each stored LIDAR measurement based on its associated measurement data” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of determining/calculating the time at which the LIDAR measurement was stored using the LIDAR measurement (data) as the input, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claim 18
L14-16 method “step c” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine” where any of the stored LIDAR measurement (data) is an input used to ‘determine’ a wind parameter that is indicative of any given property of upstream wind, under the standard for computer implemented written description as required in MPEP 2161.01.I.
L17-18 method “step d” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full genus of “d) determining a control parameter of the wind turbine based on the wind parameter” where any wind parameter that is indicative of any given property of upstream wind is an input used to ‘determine’ any control parameter, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claim 20
L2-3 “determining a measurement time for each stored LIDAR measurement based on its associated measurement data” fails to comply with the written description requirement, as the cited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of determining/calculating the time at which the LIDAR measurement was stored using the LIDAR measurement (data) as the input, under the standard for computer implemented written description as required in MPEP 2161.01.I.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3
L4-5 “determining the wind parameter based on only stored LIDAR measurements having a measurement distance within a predefined distance range.” is in improper dependent form for failing to include all the limitations of the claim upon which it depends, as the cited limitation of Claim 3 ‘over-writes’ the limitations of Claim 2 L4-5, of which Claim 3 depends upon.
Claim 4
L2-4 “determining a first value of the wind parameter based on stored LIDAR measurements having a measurement time within a first time window and a measurement distance within a first distance range” is in improper dependent form for failing to include all the limitations of the claim upon which it depends, as the cited limitation of Claim 4 broadens the scope for determining the wind parameter to be based on both a time window and distance range, where each of claims 2/3 requires that their corresponding time/distance determination is the “only” basis of determination.
L5-7 is in improper dependent form for failing to include all the limitations of the claim upon which it depends, as the cited limitation of Claim 4 L5-7 is improper for the same rational as discussed above in the context of Claim 4 L2-4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtom (US 2016/0146195)
Claim 1
Holtom discloses:
“A method of controlling a wind turbine, the wind turbine comprising a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more light detection and ranging (LIDAR) systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), the method comprising: 
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges); 
c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”
Claim 17
Holtom discloses:
“A control system for a wind turbine, the wind turbine comprising a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more LIDAR systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), the control system being configured to perform an operation, comprisinq:
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges); 
c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”
Claim 18
Holtom discloses:
“A wind turbine (Fig4-7, wind turbine) comprising: 
a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more LIDAR systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), and 
a control system configured to perform an operation, comprising: 
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges);
 c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,917,383 to Fuglsang: Fig5 similar to applicant Fig2/3
US 10,436,174 to Holtom: US Patent version of above

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745